UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
EDMOND MACHIE                  )
                               )
          Plaintiff,           )
                               )
     v.                        )
                               )
ABDOU YOUSSEF, et al.          )    Civil Action 11-827 (GK)
                               )
          Defendants.          )
                               )
______________________________)


                           MEMORANDUM OPINION

     Pro se Plaintiff Edmond Machie, a native of Cameroon, brings

this action against Defendants Abdou Youssef, Chair of the Computer

Science Department (“Department”) at George Washington University

(“GW University” or “GW”) in Washington D.C., and Christopher

Toombs, an instructor in the Department, for discrimination and

retaliation in violation of Title VI of the Civil Rights Act of

1964, § 2000d et seq. (“Title VI”).

     This   matter   is   presently   before   the   Court   on   Defendant

Youssef’s Motion to Dismiss Plaintiff’s Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6) (“Def. Mot.”) [Dkt. No.

7]. Upon consideration of the Motion, Opposition, and Reply, and

the entire record herein, Defendant Youssef’s Motion to Dismiss is

granted.
I. Background1

     Plaintiff was a PhD transfer applicant and non-degree student

at GW University. Compl. ¶ 1. As a non-degree student, Plaintiff

enrolled in CSCI 287: Computer Network Defense Class in GW’s

Computer Science Department. Id. ¶ 3. Defendant Toombs was one of

Plaintiff’s class instructors. Id. ¶ 6. Plaintiff alleges that,

during   his   class   presentation,    Toombs   interrupted   Plaintiff

numerous times in order to embarrass him. Id. ¶ 7. Plaintiff also

alleges that Toombs provided Plaintiff with less assistance as

compared to other students in the class. Id. ¶ 8.

     On December 8, 2009, Toombs informed Plaintiff that he would

be unlikely to receive a passing grade in the class, based on his

academic performance. Id. ¶ 6. Even though it was late in the

semester,   Toombs offered Plaintiff the option of withdrawing from

the course. Id. ¶ 6. According to documents attached to the

Complaint, Plaintiff did not withdraw from the class and ultimately

received a failing grade. See Ex. 2 to Compl.

     On February 2, 2010, Plaintiff submitted a complaint against

Toombs to Defendant Youssef, accusing Toombs of discriminating

against Plaintiff because of his race and national origin. Compl.

     1
       For purposes of ruling on a motion to dismiss, the factual
allegations of the complaint must be presumed to be true and
liberally construed in favor of the plaintiff. Aktieselskabet AF
21. November 2001 v. Fame Jeans Inc., 525 F.3d 8, 15 (D.C. Cir.
2008); Shear v. Nat’l Rifle Ass’n of Am., 606 F.2d 1251, 1253 (D.C.
Cir. 1979). Therefore, the facts set forth herein are taken from
Plaintiff’s Complaint.

                                  -2-
¶¶ 10, 14. Defendant Youssef informed Plaintiff that the matter

would be referred to the Computer Science Department’s Standards

Committee. Id. At some point thereafter, Defendant Youssef informed

Plaintiff that the Department had found no grounds to take action

against Toombs. Id. ¶¶ 14-15.

      According to materials attached to the Complaint, in February

2010,    Plaintiff    applied   to   the    Computer   Science   Department’s

Master’s program as a degree-seeking student. See Ex. 1 to Compl.

On   February   18,    2010,    Youssef     informed   Plaintiff    that   the

Department’s Faculty had reviewed Plaintiff’s academic record and

decided not to accept Plaintiff as a Master’s student. Compl. ¶ 11.

Defendant Youssef later explained to Plaintiff that this decision

was based on Plaintiff’s low GPA. Id. ¶ 13.2

      On May 4, 2011, Plaintiff filed the instant Complaint in this

Court. On June 13, 2011, Defendant Youssef filed a Motion to

Dismiss Plainitff’s Complaint. On July 18, 2011, Plaintiff filed

his Opposition to Defendant’s Motion to Dismiss (“Pl. Opp’n”)[Dkt.



     2
      On March 1, 2010, Plaintiff filed a discrimination complaint
(“March 2010 complaint”) against GW University and Toombs with the
District of Columbia Office of Civil Rights (“OCR”) within the U.S.
Department of Education, alleging discrimination based on race and
national origin. See Ex. 2 to Compl. In its August 16, 2010
decision, OCR found there was insufficient evidence to support
Plaintiff’s discrimination claims. Id. at 3. On September 7, 2010,
Plaintiff filed another complaint with OCR against GW University,
alleging retaliation for filing the March 2010 complaint. See Ex.
1 to Compl. In its March 3, 2011 decision, OCR again concluded that
there was insufficient evidence to support Plaintiff’s retaliation
claim. Id. at 2.

                                      -3-
No. 13]. On July 25, 2011, Defendant Youssef filed his Reply to

Plaintiff’s Opposition to Defendant’s Motion to Dismiss (“Def.

Reply”)[Dkt. No. 15].3

II. Standard of Review

     To   survive   a   motion   to   dismiss      under   Rule   12(b)(6),   a

plaintiff need only plead “enough facts to state a claim to relief

that is plausible on its face” and to “nudge[] [his or her] claims

across the line from conceivable to plausible.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “[A] complaint [does not]

suffice if it tenders naked assertions devoid of further factual

enhancement.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009)

(internal quotations omitted) (citing Twombly, 550 U.S. at 557).

Instead, the complaint must plead facts that are more than “merely

consistent with” a defendant’s liability; “the pleaded factual

content [must] allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at

1940 (citing Twombly, 550 U.S. at 556). In deciding a Rule 12(b)(6)

motion, the   court     may   consider      any   documents   attached   to   or

incorporated into the complaint, matters of which the court may


     3
      Plaintiff also filed a surreply [Dkt. No. 16], but failed to
first seek leave of Court as required by the local rules. Ben-Kotel
v. Howard Univ., 319 F.3d 532, 536 (D.C. Cir. 2003). Litigants,
including those proceeding pro se, are required to comply with the
Federal Rules of Civil Procedure and the local rules of this Court.
Slovinec v. Am. Univ., 520 F. Supp. 2d 107, 111 (D.D.C. 2007). The
Court, therefore, shall not consider Plaintiff’s surreply. The
Court notes, however, that nothing contained in that submission
materially affects the outcome of this case.

                                      -4-
take judicial notice, and matters of public record. EEOC v. St.

Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997).

       “[O]nce      a    claim    has    been        stated   adequately,    it   may    be

supported      by       showing    any   set     of     facts   consistent    with      the

allegations in the complaint.” Twombly, 550 U.S. at 563. Under the

standard set forth in Twombly, a “court deciding a motion to

dismiss must . . . assume all the allegations in the complaint are

true (even if doubtful in fact) . . . [and] must give the plaintiff

the benefit of all reasonable inferences derived from the facts

alleged.” Aktieselskabet, 525 F.3d at 17 (citations and internal

quotations omitted). See also Tooley v. Napolitano, 586 F.3d 1006,

1007   (D.C.     Cir.      2009)    (declining          to    reject   or   address     the

government’s argument that Iqbal invalidated Aktieselskabet).

       Complaints submitted by plaintiffs proceeding pro se are

reviewed by the court under “less stringent standards than formal

pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520,

92 S. Ct. 594 (1972). However, a pro se complaint must still plead

“‘factual matter’ that permits the court to infer more than the

‘mere possibility of misconduct.’” Jones v. Horne, 634 F.3d 588,

596 (D.C. Cir. 2011)(citation and internal quotations omitted).

III. Analysis

       Plaintiff alleges that, in violation of Title VI, Defendant

Youssef discriminated and retaliated against him based on his race

and national origin by deciding not to pursue Plaintiff’s complaint


                                               -5-
against Toombs and by denying Plaintiff admission to the Computer

Science   Department’s   Master’s     program.   Compl.   ¶¶   18-20.   In

response, Defendant Youssef argues that he must be dismissed from

this case as there is no individual liability under Title VI. Def.

Mot. 5.

     Plaintiff has failed to respond to this argument.4 In the

Court’s June 20, 2010 Order [Dkt. No. 11], Plaintiff was informed

that “failure to respond to Defendant’s dispositive motion carries

the risk that the motion will be granted as conceded and that the

case will be dismissed.” Notwithstanding Plaintiff’s failure to

comply with this Order, the Court will consider the merits of

Defendant’s argument.

     Title VI prohibits federally-funded programs or institutions,

such as universities, from discriminating against any person on the

basis of race, color, or national origin. 42 U.S.C. § 2000d. As

Defendant Youssef correctly points out, the law is clear that Title

VI does not allow liability against individual defendants, such as

Professor Youssef. Mwabira-Simera v. Howard Univ., 692 F. Supp. 2d

65, 70 (D.D.C. 2010)(citing to Shotz v. City of Plantation, Fla.,

344 F.3d 1161, 1169-70 (11th Cir. 2003)).




     4
       Instead, Plaintiff argues that Defendant’s submission of a
motion to dismiss violates Federal Rule of Civil Procedure 7. Pl.
Opp’n 3. Plaintiff has misunderstood the Federal Rules, which
expressly allow for the submission of motions to dismiss in
response to the filing of a complaint. FED . R. CIV. P. 12.

                                    -6-
     Accordingly, the Court shall grant Defendant Youssef’s motion

to be dismissed from this action.

IV. Conclusion

     For the foregoing reasons, Defendant Youssef’s Motion to

Dismiss    is   granted.   An   Order    will    accompany   this   Memorandum

Opinion.




                                               /s/
November 9, 2011                              Gladys Kessler
                                              United States District Judge




                                        -7-